Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application filed on June 04, 2021. Claims 1-20 are currently pending in the application.

                                                  Drawings
The drawings filed on 06/04/2021 are acknowledged and are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Simms et al. (U.S Patent No. 10,672,208; hereinafter “Simms”).

	As per claim 1, Simms discloses a system comprising:
an overhead bin (e.g. figs. 9, 10: stowage bin assemblies 502) including a door (e.g. fig. 4: a front panel 126) configured to open and close an opening of the overhead bin for access to and securing of an interior space of the overhead bin;
a latch mechanism (e.g. figs. 4, 9, 10: latch 506 operatively coupled to one or more latching mechanisms 400) operatively connecting the opening of the overhead bin to the door of the overhead bin to secure the door to the opening in a closed position, and to release the door from the opening for access to the interior space (e.g. col. 11, lines 29-38: “The latching mechanism 400 may include a solenoid-driven member 420 that pushes the door of the aircraft stowage bin open upon activation and may also include latching elements used to keep the door closed when a passenger or airline attendant pushes the door closed”; and col. 12, lines 33-55: “The latch 506 is operatively coupled to one or more latching mechanisms (such as the latching mechanism 400 shown in FIG. 8) that are configured to latch the stowage bin assembly 502 into a closed position…The latch 506 may be at various locations on the stowage bin assembly 502. For example, the latch 506 may be in the middle of a front panel, above the front panel, below the front panel, to a side of front panel, or the like”); and
a controller (e.g. figs. 9, 10: a master control device 501, which may be, or part of, a handheld device, such as a handheld control device, a smart device, smart phone, tablet, and/or the like) operatively connected to the latch mechanism, wherein the controller includes a wireless receiver (e.g. col. 12, line 56 – col. 13, line 14: “The master control device 501 includes a housing 512 that contains a master stowage bin control unit 514 communicatively coupled to a display 516, a user interface 518, and a communication device 518, such as through one or more wired or wireless connections… The stowage bin assembly 502 is communicatively coupled to the master control device 501 through the communication device 510, and the communication device 518 of the master control unit 514 through one or more wired or wireless connections. The communication devices 510 and 518 may be or include antennas (such as radio antennas), transceivers, other wireless communication systems (such as WiFi), or the like that are configured to allow wireless communication between the master control device 501 and the stowage bin assemblies 502”) and machine readable instructions configured to cause the controller to:
release the latch mechanism for releasing the door from the opening upon receipt of a wireless command to open the overhead bin (e.g. col. 13, lines 54-67: “The stowage bin assembly 502 receives the unlocking control signal from the master stowage bin control unit 514 via the communication device 510. In response to the received control signal, the stowage bin control unit 508 operates the latch 506 to unlock the stowage bin assembly 502, thereby allowing a passenger to open the stowage bin assembly 502”; also see col. 12, line 8 – col. 20, line 42).

As per claim 2, claim 1 is incorporated and Simms discloses: wherein the overhead bin is one of a plurality of similar overhead bins, each having a respective door, opening, latch mechanism, and controller, and further comprising: a wireless device configured to issue a command to each of the controllers to open all of the overhead bins (e.g. see fig. 13; col. 6, lines 11-24 & col. 19, lines 32 – col. 20, line 4).

As per claim 3, claim 2 is incorporated and Simms discloses the system further comprising: a server wirelessly connecting between the wireless device and the wireless receivers of the controllers for controlling the overhead bins from the wireless device (e.g. col. 15, line 24 – col. 16, line 31).

As per claim 4, claim 3 is incorporated and Simms discloses: wherein the wireless device is a flight crew device and wherein the server is configured to connect a plurality of wireless passenger devices, wherein the wireless passenger devices, the server, and the controllers are configured for the server to accept commands from each wireless passenger device to open only one or more overhead bins for which a given passenger device is authorized (e.g. see fig. 9; col. 6, lines 11-24 & col. 12, line 8 – col. 13, line 17).

As per claim 5, claim 3 is incorporated and Simms discloses: wherein the sever and the overhead bins are located in an aircraft interior, and wherein each controller and latch mechanism is electrically connected to aircraft power (e.g. see fig. 9; col. 11, line 50 – col. 13, line 17 & col. 15, line 24 – col. 16, line 31).

As per claim 6, claim 2 is incorporated and Simms discloses: wherein at least one of the wireless device, the overhead bins, and/or the server include machine readable instructions configured to prevent opening of the overhead bins in certain phases of a flight (e.g. col. 14, lines 40-47).

As per claim 7, claim 2 is incorporated and Simms discloses: wherein the wireless device, the server, and controllers are configured to allow for individual control of opening of each overhead bin so that a user of the wireless device can selectively open one or more individual overhead bins or all overhead bins (e.g. see fig. 9; col. 6, lines 11-24 & col. 12, line 8 – col. 13, line 17).

As per claim 9, claim 1 is incorporated and Simms discloses: wherein the door is biased to open relative to the opening upon release of the latch mechanism (e.g. fig. 12; col. 19, lines 1-32).

As per claim 10, claim 1 is incorporated and Simms discloses: wherein the latch mechanism includes an actuator connecting between the door and the opening to actively drive the door closed and open based on command signals from the controller (e.g. fig. 12; col. 19, lines 1-32).

As per claim 11, Simms discloses a method comprising:
after landing an aircraft (e.g. fig. 1: aircraft 10), wirelessly opening a plurality of overhead bins (e.g. figs. 9, 10: stowage bin assemblies 502) upon receiving a command from a wireless device (e.g. see col. 6, lines 11-24 & col. 12, line 8 – col. 20, line 42).
As per claim 12, claim 11 is incorporated and Simms discloses: the method further comprising: manually closing the overhead bins after passengers have been seated (e.g. fig. 13; col. 15, lines 7-13 & col. 19, line 33 – col. 20, line 42).

As per claim 13, claim 11 is incorporated and Simms discloses: the method further comprising closing the overhead bins by wirelessly commanding a respective door actuator in each overhead bin to close after passengers have been seated (e.g. fig. 13; col. 19, line 33 – col. 20, line 42).

As per claim 14, claim 11 is incorporated and Simms discloses: wherein the wireless device is a flight crew wireless device and further comprising: opening an individual bin without opening other overhead bins upon receiving a command from a wireless passenger device (e.g. fig. 13; col. 6, lines 11-24 & col. 19, line 33 – col. 20, line 42).

As per claim 15, claim 14 is incorporated and Simms discloses: the method further comprising preventing opening of the overhead bins in certain phases of a flight (e.g. fig. 13; col. 19, line 33 – col. 20, line 42).

As per claim 16, claim 11 is incorporated and Simms discloses: the method further comprising opening an individual overhead bin without opening any other overhead bins upon receiving a command from the wireless device (e.g. fig. 13; col. 19, line 33 – col. 20, line 42).
As per claim 18, claim 11 is incorporated and Simms discloses: wherein opening includes unlatching a door of each overhead bin, and allowing each door to open under bias constantly applied to the door (e.g. see col. 14, lines 8-39 & col. 19, line 33 – col. 20, line 42).

As per claim 19, claim 11 is incorporated and Simms discloses: wherein opening includes driving each door open with a respective actuator (e.g. see col. 14, lines 8-39: actuator 520).

As per claim 20, claim 19 is incorporated and Simms discloses: the method further comprising closing each door with the respective actuator (e.g. see col. 14, lines 8-39: actuator 520).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Simms in view of Dame et al. (U.S Patent No. 9,380,428; hereinafter “Dame”).

As per claim 8, claim 2 is incorporated and Simms discloses: wherein the wireless device includes: a graphical user interface (GUI) (fig. 9: user interface 518); a location sensor (e.g. col. 6, lines 11-24: the master control device 501 may be a cellular phone that typically includes a GPS component/location sensor); and machine readable instructions configured to cause the wireless device to display indicators of overhead bins on the GUI, and receive user input indicative of which overhead bin to open of the overhead bins (e.g. see fig. 13; col. 12, line 8 – col. 13, line 4 & col. 19, line 33 – col. 20, line 42).
Simms does not explicitly disclose the wireless device to detect location of the wireless device, display indicators of nearby overhead bins on the GUI, and receive user input indicative of which overhead bin to open of the nearby overhead bins.
However, in the same field of providing location-based services onboard aircraft, Dame discloses: wherein the wireless device includes: a graphical user interface (GUI); a location sensor; and machine readable instructions configured to cause the wireless device to detect location of the wireless device, display indicators of nearby overhead bins on the GUI, and receive user input indicative of which overhead bin to open of the nearby overhead bins (e.g. see fig. 7; col. 6, lines 41-48 & col. 7, lines 8-25: the mobile device 218 is configured to determine its location relative to the seats/cabin by correlating its location with a known set of coordinates within cabin; the location server 202 may identify an overhead bin that is proximate to mobile device 218 based on the location information; the mobile device may utilize the location information to display storage information about the overhead bins).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Simms the known technique of detecting location of the wireless device and display indicators of nearby overhead bins on the GUI, as taught by Dame, in order to simply allow the user to identify the availability of storage within nearby overhead bins.

Method claim 17 is rejected for the same reasons as corresponding system claim 8 above for having similar limitations and being similar in scope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov